DETAILED ACTION
Reasons for Allowance
.Claims 1-2, 4-13 and 17-21 are allowed.
Claims 3 and 14-16 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the plurality of light receiving surfaces that are provided in the microlens side of the light shielding unit along a direction of an optical axis of the microlens,” in combination with the other elements of the claim.  
Regarding independent claim 21: the prior art didn’t suggest or teach the claimed invention with “the light shielding unit has a first portion that is immediately adjacent to the part of the light receiving unit that is formed passing through the opening and a second portion that is further away from the part of the light receiving unit that is formed passing through the opening than the first portion is; and
along an optical axis of the microlens, the part of the light receiving unit that is formed passing through the opening is closer to the microlens than the first portion is.” in combination with the other elements of the claim.  
Dependent claims 2, 4-13 and 17-20 are allowed by virtue of their dependency. 
The closest prior art Chu (US 2017/0186732 A1; hereinafter‘Chu’), Edelstein (US 2018/0005978 A1; hereinafter ‘Edelstein’), KOTOO (US 2018/0138223 A1; hereinafter 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815